Citation Nr: 0733916	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  95-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a right elbow disorder on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1961 to July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for a 
right elbow disability and assigned a 10 percent disability 
evaluation, effective October 19, 1993.  

In June 1998, the RO increased the veteran's disability 
evaluation from 10 to 20 percent and assigned an effective 
date of October 19, 1993.  

In November 1998, the Board remanded this matter for 
additional development, to include considering this matter on 
an extraschedular basis.  In June 2001, the RO found that an 
evaluation in excess of 20 percent was not warranted on an 
extraschedular basis.  The RO also denied entitlement to a 
total rating for compensation purposes based on individual 
unemployability.  That decision was not appealed.

In March 2002, the Board directly requested additional 
development in accordance with authority granted in 38 C.F.R. 
§ 19.9(a)(2) (2003).  However, in May 2003, the United States 
Court of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated that regulation.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  As a result, the Board again remanded this matter for 
readjudication in May 2003.  

In April 2004, the Board denied an initial evaluation in 
excess of 20 percent for the right elbow disability on a 
schedular basis.  The Board also found that there were 
indications of marked interference with employment that 
required referral to the Under Secretary of Benefits or the 
Director, Compensation and Pension Service for consideration 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1).  

In June 2005, the veteran informed the RO that he had moved 
to Hawaii and requested that his claim be transferred to the 
Honolulu office.  Thereafter, the Honolulu RO assumed 
jurisdiction.  

In October 2006, the Board again remanded the claim, noting 
that the matter had not been referred to the Under Secretary 
of Benefits or the Director, Compensation and Pension Service 
for consideration of the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1), as was required 
by the prior remand.  


FINDING OF FACT

The veteran's right elbow disorder does not cause an 
exceptional or unusual disability picture that renders 
impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the veteran's right elbow disability on an extraschedular 
basis have not been met since October 19, 1993.  38 C.F.R. 
§ 3.321(b)(1) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Once 
service connection is granted the claim is substantiated, and 
further VCAA notice as to the rating or effective date 
elements is not required.  Dingess v. Nicholson, at 490-1. 

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was also afforded several VA 
examination and his case was referred to the Director of 
Compensation and Pension Services.  As such, no further 
action is necessary to assist the claimant with the claim.


Extraschedular Consideration

It is provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities. 

The Board notes that the rating criteria governing the elbow 
and forearm are listed in 38 C.F.R. § 4.71a, Diagnostic Codes 
5205-5213.  

Diagnostic Code 5205 provides ratings for ankylosis of the 
elbow.  A 50 percent disability evaluation is warranted for 
intermediate ankylosis of the elbow, at an angle of more than 
90 degrees or between 70 and 50 degrees.  A 60 percent 
evaluation is warranted for unfavorable ankylosis of the 
elbow, at an angle of less than 50 degrees or with complete 
loss of supination or pronation.  Id.  

Diagnostic Code 5206, pertinent to limitation of forearm 
flexion, provides for a noncompensable evaluation where 
flexion is limited to 110 degrees; a 10 percent evaluation 
where flexion is limited to 100 degrees; a 20 percent 
evaluation where flexion is limited to 90 degrees; a 30 
percent evaluation where flexion is limited to 75 degrees; a 
40 percent evaluation where flexion is limited to 55 degrees; 
and a 50 percent evaluation where flexion is limited to 45 
degrees.  

Under Diagnostic Code 5207, pertinent to limitation of elbow 
extension, a 10 percent evaluation is warranted where 
extension is limited to 45 or 60 degrees; a 20 percent 
evaluation where the extension is limited to 75 degrees; a 30 
percent evaluation where extension is limited to 90 degrees; 
a 40 percent evaluation where extension is limited to 100 
degrees; and a 50 percent evaluation where extension is 
limited to 110 degrees.  Diagnostic Code 5207.

Diagnostic Code 5208 provides for a 20 percent rating where 
flexion of the forearm is limited to 100 degrees and 
extension is limited to 45 degrees.  

Diagnostic Code 5209 provides a 20 percent evaluation for 
impairment of the flail joint of the elbow where there is a 
joint fracture with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius.  A 60 
percent disability evaluation is warranted for other 
impairment of the flail joint.  Diagnostic Code 5210 provides 
for a 50 percent evaluation where there is nonunion of the 
radius and ulna, with flail false joint.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5211, a 10 percent 
evaluation is warranted for nonunion of the ulna with bad 
alignment.  A 20 percent evaluation requires nonunion of the 
ulna of the major or minor upper extremity in the lower half.  
A 30 percent evaluation requires nonunion in the upper half 
of the minor extremity with false movement and without loss 
of bone substance or deformity, and a 40 percent evaluation 
requires loss of bone substance (1 inch (2.5 centimeters) or 
more) and marked deformity.  

38 C.F.R. § 4.71a, Diagnostic Code 5212, (impairment of 
radius) assigns a 10 percent rating for malunion of the 
radius, with bad alignment of either wrist (of major or minor 
extremity).  Nonunion in the upper half of the radius, for 
either wrist, is assigned a 20 percent rating.  Nonunion in 
the lower half, with false movement, without loss of bone 
substance or deformity, warrants a 30 percent rating in the 
major extremity.  Nonunion in the lower half, with false 
movement, with loss of bone substance (1 inch (or 2.5 
centimeters, or cm) or more) and marked deformity, warrants a 
40 percent rating in the major extremity.

Diagnostic Code 5213 addresses impairment of supination and 
pronation.  Such provides for a 10 percent evaluation where 
supination is limited to 30 degrees or less.  When pronation 
is lost beyond the middle or last quarter of the arc and the 
hand does not approach full pronation, a 20 percent 
evaluation is assigned.  Where there is loss of supination 
and pronation (bone fusion) and the hand is fixed in full 
pronation or near the middle of the arc or moderate 
pronation, a 30 percent evaluation is assigned.  Finally, 
where the hand is fixed in supination or hyperpronation, a 40 
percent evaluation is assigned.  See 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5213.

VA clinical records reflect occasional treatment during the 
1990s for right elbow pain.  A June 1992 X-ray showed a bony 
projection on the anterior aspect of the right humerus just 
above the condyles. 

At the time of a May 1994 VA examination, the veteran 
reported that his elbow locked at times and he indicated that 
he could not fully extend it.  He had not had any surgery on 
it.  Physical examination revealed that the veteran could 
grip the equivalent of 60 units with his right hand as 
compared to 105 with his left.  Strength of 70 units was 
noted to be average relative to the elbow.  There was no 
effusion and the veteran could flex to 160 degrees and extend 
to within 5 degrees of full.  This was the maximum he could 
do before having severe pain.  There was tenderness on the 
olecranon and the radial head.  Supination and pronation were 
full but painful, especially around the radial head.  

There was no swelling or deformity.  With passive motion, the 
examiner felt no clicking and the elbow did not lock.  When 
dressing and undressing, the veteran guarded his elbow.  He 
was able to freely use his hand.  There was no atrophy of the 
hand muscles and the fine motor functions of the hand were 
within normal limits.  A diagnosis of probable joint mouse 
with traumatic bone chip with painful function and loss of 5 
degrees of extension was rendered.  The examiner noted that 
the veteran's functional capacity using the right hand was 
mildly to moderately reduced due to pain in the elbow from 
olecranon and radial head epicondylitis.  

At the time of a September 1994 outpatient visit, the veteran 
complained of arthritis in his right elbow.  He said that he 
could not lift a hammer due to increased pain.  It was noted 
that the veteran had pain and decreased strength in the right 
medial epicondyle.

In a February 1995 statement in support of claim forwarded 
with his substantive appeal, the veteran indicated that his 
right arm condition had deteriorated to the point that he no 
longer had usable movement in his arm.  He stated that he 
could no longer use his right arm for any function and that 
it was becoming a burden on his body.  He noted that you did 
most everything with your arms and that when you lost the use 
of your dominant arm you were almost helpless.  He indicated 
that trying to do things with his left arm was almost 
impossible.  

At the time of his October 1997 VA orthopedic examination, 
the veteran complained of recurrent right elbow pain with 
locking and decreased range of motion, which had become 
progressively worse.  He stated that the elbow did 
occasionally wake him at night and created a situation where 
he was unable to go to sleep.  The veteran indicated that he 
was unable to work due to his right elbow pain, his decreased 
range of motion, and his decreased ability to lift a weight 
greater than a cup of coffee.  

Physical examination revealed right elbow flexion of 100 
degrees and extension of 45 degrees.  There were 50 degrees 
of pronation and 60 degrees of supination.  The veteran could 
perform radial deviation of 20 degrees and ulnar deviation of 
45 degrees.  A great deal of pain was evidenced by the 
veteran's expression on reflex testing.  An X-ray showed 
mild, predominantly ulnar osteoarthritic changes; anterior 
humeral productive calcification and questionable joint 
calcification.  The diagnosis was right elbow 
osteochondromatosis with degenerative joint disease.  A 
differential diagnosis was joint mouse status post traumatic 
retention of a bone chip and olecranon and radial head 
epicondylitis.

At the time of a May 1999 VA examination, the veteran stated 
that his right elbow pain had become worse over the years.  
He indicated that his right elbow pain was a 6 out of 10 and 
that the pain was in the medial and lateral epicondyle.  He 
reported that he could hardly use his right arm for anything.  
He stated that the right elbow felt weak and stiff and 
occasionally swelled up.  He also had joint locking.  The 
veteran denied any heat, redness, instability, or give way.  
He noted having locking of the elbow on a bi-weekly basis.  
The veteran indicated that he was basically housebound and 
did not work.  

The effect of his condition on his occupation and daily 
activities included that he used to be a building contractor 
and that he could not work any longer.  He was medically 
retired.  The veteran reported that he was out of work and 
had a decreased income.  He stated that he was forced to use 
his left hand for more activities and that this was difficult 
for him.  

The veteran was reported to be right handed.  Muscle strength 
was 4/5 in the right upper extremity compared to 5/5 on the 
left.  Handgrip dynamometer showed right hand grip at 25 
compared to 100 on the left.  The veteran had from 0 degrees 
to 120 degrees of elbow and radial flexion.  The examiner 
could move the joint to 130 degrees, but the veteran 
verbalized pain.  Elbow extension was -20 degrees.  The 
veteran was unable to extend the joint.  Pronation was from 0 
to 50 degrees and limited and painful, out of the 0 to 80 
degrees norm.  Supination was normal and pain free from 0 to 
80 degrees.  

An X-ray showed moderate arthritic changes.  Diagnoses of 
status post trauma, right elbow, with residuals that included 
deformity; osteoarthritis; and chronic right elbow pain with 
decreased range of motion and strength, were rendered.  

At the time of an April 2001 VA examination, slight atrophy 
was noted in the right bicep and strength in the right arm 
was 4/5 and 5/5 on the left.  Handgrip dynamometer testing 
revealed right hand grip at 25 compared to 100 on the left.  
There was no ankylosis was present.  

The veteran had from 0 degrees to 120 degrees of elbow and 
radial flexion, but could not support to 130 degrees.  Elbow 
extension was -20 degrees and the veteran could not extend 
the joint.  Pronation was from 0 to 50 degrees and limited 
and painful out of the 0 to 80 degrees norm. Supination was 
normal and pain free from 0 to 80 degrees.

The examiner observed that the veteran undoubtedly 
experienced pain and flare-ups of locking in the right elbow 
but reported that the elbow disability would not incapacitate 
the veteran.  The examiner noted that it was doubtful that he 
could swing a hammer or saw wood with the right hand, but he 
could perform work not requiring repetitive movement to the 
degree required of construction work and there were 
alternatives to medical retirement secondary to his elbow.  
He noted that the veteran did have some weakness and reduced 
ranges of motion of his right elbow but not to the extent of 
his subjective symptoms.  

In a November 2002 addendum, the April 2001 examiner 
indicated that the minus 20 degrees reported meant that the 
veteran could not fully extend to the last 20 degrees.  In 
other words, he lacked 20 degrees of full extension because 
of pain.  

In a July 2003 letter, a VA staff physician indicated that he 
had been treating the veteran since November 2002.  He noted 
that the veteran had osteochondroma, a benign tumor of the 
right elbow, which dated back to the accident in 1961.  As a 
result, the veteran had loss of range of motion and locking 
at the right elbow.  He noted that the veteran was being 
treated for chronic rotator cuff tendonitis of the right 
shoulder.  The physician noted the veteran's report that the 
orthopedic conditions made it very difficult for him to latch 
and unlatch his shoulder belt when driving.  

In an August 2004 letter, a VA treating staff physician 
indicated that the veteran had osteochondroma of the right 
elbow and "a chronic rotator cuff of the right shoulder due 
to the original injury."  He noted that this condition 
severely restricted movement of the right arm.  He stated 
that due to the veteran's age, his condition would only 
worsen over time.  It was inoperative.  He opined that the 
veteran had loss the use of his arm almost completely.  

At the time of a November 2005 VA examination, the veteran 
reported having ongoing difficulty with his right elbow that 
had developed into a severe disability.  He indicated that he 
was right-handed but did almost everything with his left 
hand.  The veteran stated that he could write a little and 
use a keyboard with his right hand.  He reported that he 
brushed his teeth and combed his hair with his left hand.  He 
was unable to put a seat belt on because of the pain and 
limited movement in his right elbow.  

The veteran indicated that the disability in his right upper 
extremity was secondary to his right elbow.  He reported that 
when he walked he hooked his right thumb into his belt.  The 
position of flexion was most comfortable for his elbow.  He 
could do all his activities of daily living but he had pain 
and disability in the right elbow.  

Examination of the elbow revealed no swelling or warmth.  It 
was very tender laterally and posteriorly.  He had active 
range of motion from 40 degrees extension to 105 degrees of 
flexion.  He indicated that he could do that range of motion 
without pain.  With extension to 20 degrees and flexion to 
125 degrees, he complained of severe pain.  The examiner 
could not feel a solid endpoint at either of those extremes 
of range of motion.  He could supinate completely without 
pain but did complain of pain with pronation.  

The veteran had a cubitus valgus carrying angle of 8 to 10 
degrees.  Manual muscle testing was difficult to evaluate 
because of complaints of pain.  Pulses were intact and 
neurological examination was normal.  The maximal upper arm 
circumference was 34.5 cm., bilaterally, and the maximal 
forearm circumference was 31 cm. on the right and 30 cm. on 
the left.  X-rays revealed some degenerative arthritis.  The 
examiner could not see any bony prominence or other evidence 
of osteochondroma.  

The examiner noted that the request for the examination 
stated that reports dated in July 2003 and August 2004 had 
indicated that the veteran had lost the use of his right arm 
almost completely.  He noted that it appeared that the 
function of the veteran's right arm was approximately the 
same as it had been on prior VA examinations.  He further 
observed that the range of motion was similar.  

The examiner stated that it was also interesting that the 
veteran stated he could not use his right arm much and that 
he predominantly used his left arm, but had not developed any 
atrophy in that arm with the maximal circumference of the 
forearm being slightly larger on the right than the left.  
The examiner indicated that he could not explain why the 
veteran had complaints of such pain and severe disability in 
his right elbow.  He noted that there did not appear to be 
any significant change in his condition from prior 
examinations.  

In a May 2007 report, the Director, VA Compensation and 
Pension Service noted that the veteran had been granted 
service connection for arthritis of the right elbow and 
assigned a 20 percent disability evaluation.  He further 
observed that the April 2004 Board decision had upheld the 20 
percent schedular disability evaluation.  

The Director noted the results of the November 2005 VA 
examination and other medical evidence of record.  

The Director further stated that available medical records 
indicated that the veteran had been treated for the following 
nonservice-connected disabilities: arthritis of multiple 
joints to include the lumbar, thoracic, and cervical spine; 
right shoulder rotator cuff tendonitis; right knee pain; 
bilateral hip pain; and gastroesophageal reflux disease 
(GERD).  He observed that the veteran complained of neck pain 
due to arthritis of the cervical spine following a motor 
vehicle accident and low back pain with frequent exacerbation 
despite trying to limit his activities.  He noted that the 
ranges of motion were moderately limited but the neurological 
examination was assessed as normal.  

The Director summarized that the veteran, currently 64 years 
old, had worked in construction as a carpenter but stopped in 
1993 due to arthritis of the elbow.  The available records 
dating from 1993 to the present indicated that the arthritis 
of the elbow had been relatively stable.  Noted were frequent 
visits to the outpatient clinic for complaints of neck and 
low back pain associated with right leg radiculopathy.  He 
further observed that letters from the veteran's VA 
physicians dated in July 2003 and August 2004 indicated that 
the veteran's right rotator cuff problem severely restricted 
movement of his right arm.  

The Director indicated that review of the claims folder 
revealed that the veteran complained of pain but had fairly 
good ranges of motion in the service-connected elbow and his 
disability had not worsened in more than 20 years.  He 
further noted that the veteran had nonservice-connected 
arthritis of his thoracolumbar and cervical spine with 
frequent exacerbations and periodic radiculopathy, severe 
tendonitis of the right rotator cuff, and right knee and hip 
pain.  The Director found that the veteran's service-
connected arthritis of the right elbow was not so severe as 
to warrant an evaluation above the currently assigned 20 
percent.  He opined that there was no indication that the 
veteran was unable to work solely due to his service-
connected disability.  Entitlement to an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
was found not to be warranted.  

Analysis

The evidence in support of an extraschedular evaluation 
includes the veteran's reports of significant limitations on 
the job due to the right elbow disability and his physician's 
report that he had virtually no use of the right elbow.

The physician, however, considered a non-service connected 
right shoulder disability in addition to the elbow disability 
that is at issue in this appeal.  The physician also provided 
no specific findings to support the conclusion that there was 
virtual loss of use of the right arm.

The veteran's reports of on-the-job limitations must be 
weighed against the examination findings.  The examinations 
have consistently shown only slightly diminished strength and 
largely intact range of motion even with consideration of 
functional factors.  The fact that there is no atrophy of the 
right arm weighs against his report that he cannot use the 
right arm much.

The record shows some loss of motion, but this is 
contemplated by the current schedular evaluation.  The 
examination findings, and the opinions of the examiners and 
Director of Compensation and Pension weigh against a finding 
that there is marked interference with employment.  Because 
the veteran's reports of impairment are not supported by the 
clinical findings, his reports, and those of his treating 
physician are of less probative value.

There is no evidence that the disability has required any 
periods of hospitalization since the effective date of 
service connection, the most probative evidence is against a 
finding of marked interference with employment, and there are 
no other indications of an exceptional disability picture.  
Accordingly, the evidence is against the grant of a higher 
initial rating at any time since the effective date of 
service connection on an extraschedular basis.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

A higher initial evaluation for a right elbow disability on 
an extraschedular basis is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


